



Exhibit 10.1


AMENDMENT NO. 20
Dated as of October 25, 2019
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 30, 2001
This AMENDMENT NO. 20 (this “Amendment”) dated as of October 25, 2019 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation, as the
seller (the “Seller”), UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (“UGI”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), as issuer (together with its successors
and permitted assigns, the “Issuer”) and as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”).
RECITALS
WHEREAS, the parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of November 30, 2001 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”);
WHEREAS, the parties hereto wish to amend the Agreement as set forth herein; and
WHEREAS, concurrently herewith, the Seller, Servicer and PNC are entering into a
Fourteenth Amended and Restated Fee Letter (the “Fee Letter”).
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
SECTION 1.Definitions. All capitalized terms used but not otherwise defined
herein are used herein as defined in the Agreement.
SECTION 2.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)Section 1.10 of the Agreement is amended by adding the following new clause
(f) at the end thereof:
(f)    This Section 1.10 of the Agreement provides a mechanism for determining
an alternative rate of interest in the event that the London interbank offered
rate is no longer available or in certain other circumstances. The Administrator
does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
LMIR or with respect to any alternative or successor rate thereto, or
replacement rate therefor.
(b)The defined term “Federal Funds Rate” set forth in Exhibit I to the Agreement
is hereby deleted in its entirety and the following new defined term is inserted
in the appropriate alphabetical order:
“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrator at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Seller.
(a)    Clause (b) of the definition of “Base Rate” set forth in Exhibit I to the
Agreement is hereby amended by deleting the reference to “the Federal Funds
Rate” and substituting “the Overnight Bank Funding Rate” therefor.
(b)    Clause (a) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby amended by (i) deleting the amount
“$200,000” where it appears in sub-clause (ii) thereof and substituting “five
percent (5%) of the Outstanding Balance of all Receivables then in the
Receivables Pool” therefor and (ii) deleting the amount “$12,500,000” where it
appears in sub-clause (iv) thereof and substituting “17,500,000” therefor.
(c)    Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “October 25,
2019” with the date “October 23, 2020” where it appears therein.
(d)    The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Purchase Limit” means (i) at any time on or after October 25, 2019 and prior to
but excluding May 1, 2020, $150,000,000 and (ii) at any time on and after May 1,
2020, $75,000,000, in each case, as such amount may be subsequently reduced
pursuant to Section 1.1(b) of the Agreement; provided, that any such reduction
of the Purchase Limit then in effect pursuant to clauses (i) or (ii) above, as
applicable, shall automatically and permanently reduce the amount of the
Purchase Limit set forth in such other clauses above in the same proportion as
the percentage of the reduction of the Purchase Limit then in effect. References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the then outstanding Capital.
SECTION 3.    Certain Representations, Warranties and Covenants. Each of the
Seller, UGI and the Servicer, as to itself, hereby represents and warrants that:
(a)    the representations and warranties of such Person contained in Exhibit
III to the Agreement (as amended hereby) are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);
(b)    the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its organizational powers and have been duly
authorized by all necessary organizational action on its part, and this
Amendment and the Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and
(c)    no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
date hereof provided that the Administrator shall have received:
(a)    counterparts to this Amendment executed by each of the parties hereto;
and
(b)    counterparts to the Fee Letter executed by each of the parties thereto
and confirmation that the “Renewal Fee” owing thereunder has been paid in full.
SECTION 5.    References to Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
SECTION 6.    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
SECTION 7.    No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
SECTION 8.    Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
SECTION 9.    Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 10.    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
SECTION 11.    Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 12.    Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
ENERGY SERVICES FUNDING CORPORATION




By: /s/ Andrew Koehler
Name:    Andrew Koehler
Title:    Controller




UGI ENERGY SERVICES, LLC




By: /s/ Andrew Koehler
Name:    Andrew Koehler
Title:    Controller


PNC BANK, NATIONAL ASSOCIATION,
as Issuer and Administrator




By: /s/ Eric Bruno
Name:    Eric Bruno
Title:    Senior Vice President




 
 
 


